Dowling, J.
The only questions presented by the assignment of errors in this case, and not waived by the failure of counsel to discuss them, are thekame as in Brooks v. State, ex rel., ante, 568. The principal subject of controversy is the constitutionality of the apportionment act of March 9, 1903. No point is made by counsel for appellant in regard to the right of the appellee to the remedy of injunction.
For the reasons given in Brooks v. State, ex rel., supra, and without deciding any question in regard to the nature of the proceeding adopted by the appellee, we hold that the said act is unconstitutional, and, on the authority of that case, the judgment is affirmed.